Title: From George Washington to Major Benjamin Tallmadge, 29 November 1778
From: Washington, George
To: Tallmadge, Benjamin


  
    Sir,
    Head Quarters Fish Kill [N.Y.] Novem. 29th 1778
  
I am favoured with your letter of this date with one from C——. His account has the appearance of a distinct and good one, and makes me desirous of a continuance of his correspondence. At the same time, I am at a loss how it can be conveniently carried on, as he is so scrupulous respecting the channel of conveyance. At the station, to which your regiment is going, it would be too circuitous and dilatory to have his communications pass through you. I wish you could fix upon some officer at Danbury, in whose discretion your correspondent would be willing to confide; or perhaps the matter might be so managed, that his communications might be conveyed through that officer without his knowing from whom they came. If this can be done, you will make the proper arrangements and give me notice. But any way, you can fall upon, in which the end can be answered with expedition will be agreeable to me.
  If you think you can really depend on C——s fidelity—I should be glad to have an interview with him myself, in which I would endeavour 
    
    
    
    to put the mode of corresponding upon such a footing, that even if his letters were to fall into the enemy’s hands, he would have nothing to fear on that account.
I am sorry, I cannot send you the money, you request, per bearer; all the specie in my possession is with my baggage, from which, I shall be for some days separated. But, if I am not mistaken, there is a sum about equal to what is now wanted in the hands of Col. Henly, whom I have directed in the letter accompanying this, to pay what he may have, to you. You will apply to him accordingly.
Specie is so scarce an article and so difficult to be procured, that we must use great œconomy with it. If Continental money can be made to answer the purpose, in part, it will be a very desireable circumstance, and facilitate the necessary supplies. I am Sir Your most Obedt servant
  
    Go: Washington
  
  
P.S. if you cannot arrange the matter at once in some other way, you may remain awhile where you are to carry on the correspondence.
  
